  Case: 4:20-cv-01331-JAR Doc. #: 7 Filed: 04/21/21 Page: 1 of 3 PageID #: 33




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

ANGELA NAILS,                                    )
                                                 )
               Plaintiff,                        )
                                                 )
       V.                                        )          No. 4:20-cv-01331-JAR
                                                 )
AAA AUTO INSURANCE,                              )
                                                 )
               Defendant.                        )

                               MEMORANDUM AND ORDER

       This matter comes before the Court on its own motion. On March 8, 2021, the Court

directed plaintiff to file a second amended complaint within thirty days. (Docket No. 6). Plaintiff

has failed to comply. Therefore, for tµe reasons discussed below, this action will be dismissed

without prejudice. See Fed. R. Civ. P. 41(b).

                                          Background

       Plaintiff is a self-represented litigant who filed a civil action against AAA Auto Insurance

on September 23, 2020. (Docket No. 1). She also filed a motion for leave to proceed in forma

pauperis. (Docket No. 2).

       On December 4, 2020, the Courfgranted plaintiffs motion for leave to proceed in forma

pauperis. (Docket No. 4). Because she was proceeding in forma pauperis, the Court reviewed her

complaint pursuant to 28 U.S.C. § 1915. Based on that review, the Court determined that her

complaint was subject to dismissal. In particular, the Court noted that plaintiff had named AAA

Auto Insurance as the defendant, but made factual allegations against Progressive Insurance

instead. The Court also explained that the complaint was deficient because it was not on a Court-

provided form, because it did not adequately assert the Court's jurisdiction, and because it failed
  Case: 4:20-cv-01331-JAR Doc. #: 7 Filed: 04/21/21 Page: 2 of 3 PageID #: 34




to state. a claim. Plaintiff was ordered to file an amended complaint, which she submitted on

January 4, 2021. (Docket No. 5).

       In the amended complaint, plaintiff again named AAA Auto Insurance as the defendant.

The allegations stemmed from an automobile accident in which plaintiff was insured by AAA

Auto Insurance, while the driver who struck her was insured by Progressive. According to plaintiff,

AAA Auto Insurance had some sort of "statement" showing that the driver who struck her "did

not see" plaintiffs vehicle, but "hid" this statement from her·until 2020. This allegedly keyt

plaintiff from pursuing a claim against Progressive.

       Once again, the Court reviewed plaintiffs complaint and determined that it was subject to

dismissal. (Docket No. 6). Specifically, the Court noted that plaintiff had not presented any facts
                                /

establishing that AAA Auto Insurance was liable for any misconduct. To be sure, she concluded

that AAA Auto Insurance wrongfully "hid" a statement from her. However, plaintiff provided no

factual support to the effect that AAA Auto Insurance had a responsibility to provide this

statement, that their withholding of the statement was wrongful, or that their actions actually

prevented her from pursuing a claim against Progressive.

       Rather than dismissing outright, the Court gave plaintiff the opportunity to file a second

~ended complaint. The Court's order included instructions on how to do so. Plaintiff was also

sent a copy of the Court's civil complaint form. She was given thirty days in which to comply. The

Court advised plaintiff that the failure to comply would result in the dismissal of this action without

prejudice and without further ,notice.

                                             Discussion

       As noted above, on March 8, 2021, the Court ordered plaintiff to file a second amended

complaint within thirty days. She was advised that the failure to comply would result in the



                                                  2
   Case: 4:20-cv-01331-JAR Doc. #: 7 Filed: 04/21/21 Page: 3 of 3 PageID #: 35




dismissal of this actioh without prejudice and without further notice. The second amended

complaint was due on or before April 7, 2021.

       The deadline for plaintiff to file her second amended complaint has expired. In fact, the

Court has given plaintiff more than thirty days in which to respond. Nonetheless, plaintiff has

failed to file a second, amended complaint. She has also failed to file a motion with the Court

seeking an extension of time in which to comply.

       Under Rule 41 (b), an action may be dismissed for failure to comply with a court order. See

Fed. R. Civ. P. 41(b). See also Brown v. Frey, 806 F.2d 801,803 (8 th Cir. 1986)(statingthatdistrict

court may dismiss a pro se litigant's action for failure to comply with a court order on its own

initiative). Because plaintiff has not complied with the Court's order of March 8, 2021, or filed

any type of motion seeking an extension of time in which to comply, the Court will dismiss this

action without prejudice.

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice for failure

to comply with the Court's order of March 8, 2021. See Fed. R. Civ. P. 41(b). A separate order of

dismissal will be entered herewith.

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       Dated t h i s ~       ~                       , 2021.




                                                                .ROSS
                                                               D STATES DISTRICT JUDGE




                                                 3
